DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
Claim(s) 1,8, 9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US Patent 8,248,302  (of record) in view of  Willems US Patent 5,180,998.
  Tsai et al discloses a reflection type phase shifter comprising a coupler 202 having an input port P1, a through port P2 (i.e. a direct port) , a coupled port P3 , and output port P4 (i.e. an isolation port); a first transmission line 204 (i.e. a first artificial transmission line ) coupled to the through port P2 and having a selectable electrical length; and a second transmission line 206 (i.e. a second artificial transmission line ) coupled to the coupled port P3 and having a selectable electrical length. (Column 5; lines 1-8) The first and second transmission lines are implemented using tunable transmission line 300 (Figure 3). The tunable transmission line includes a plurality of physical transmission line segments 302a, 302b, 302c and 302d connected in series and a plurality of controllable switches 304a, 304b, 304c and 304d electrically connected to the physical transmission line segments. The overall input impedance/effective electrical length of the tunable transmission line can be adjusted by controlling on/off states of the controllable switches. (Column 5, line 61-column 6; lines 34)  
With regards to claim 8,  the first   transmission line includes a plurality of  physical  transmission line segment (302a -302d) (i.e.  a first central trace)  coupled between the direct port and ground (figure 2) ; (b) the second  transmission line includes a second central trace coupled between the coupled port and ground (figure 2) ; (c) a first and second  plurality of switches (304a-304d)  coupled at intervals between the physical  transmission line  segments and ground.  
With regard to claim 9,the length of the first transmission line is selected by opening or closing one or more of the first plurality of switches, and the electrical length of the second artificial transmission line is selected by opening or closing one or more of second first plurality of switches.  
 With regards  to claim 10,the  length of the first transmission line is determined by a closed switch of the first plurality of switches closest to the direct port, and the length of the second  transmission line is determined by a closed switch of the second plurality of switches closest to the coupled port.
 Thus,  Tsai et al  is shown to teach all limitations  of the claim with exception of the reflective passive phase shifter provides a programmable time delay as a function of the selected electrical length of the first and second artificial transmission lines and  the switches of the first and second plurality of switches comprise field-effect transistors. 
 Willems states in column 4; lines 9-27 that in order to change the effective length of the line, one then biases the selected FET in the ON state. In order to do this, one requires the digital control circuitry 30 to implement the requisite number of bits. The digital control circuitry 30 provides a 16 or 32 bit word for a 4 or 5 bit function. The FETs 24, 25 and 26 of the line, have to be properly biased to obtain a reasonable short at the selected tap. In this manner if one wished to reduce the effective length of the line an operating voltage would be applied to the gate electrode of FET 26 to turn FET 26 ON. By Biasing FET 26 ON one shorts out inductor 27 whereby the length of the line would be decreased by one section. FETs, as 24 and 25, would have to be biased in the OFF state in order to maintain transmission line operation to provide proper capacitance. Thus, one would have to control the effective length of the line by utilizing the digital control circuitry 30 to implement proper operation as to control sixteen, thirty-two or more FETs.
 One of ordinary  skill in the art would have found it obvious to provide the  reflective phase shifter  with a digital control circuitry as taught  by  Willems to provide  a  (phase shift) time delay as a function of the selected electrical length of the first and second artificial transmission lines .  
The motivation for this modification would have been to provide  a means for controlling  the state of the controllable switches.   
 One of ordinary  skill in the art would have found it obvious to provide replace the general switches of  Tsai et al with the FET  as taught  by  Willems.  
  The motivation for this modification would have been to provide  a means equivalent switching means. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US Patent 8,248,302 (of record) in view of  Willems US Patent 5,180,998  in further view of Podell et al US Patent 4,937,541(of record).
The above 35 U.S.C rejection discusses the Tsai et al  and Willems references.
Thus, Tsai et al in view of Willems is shown to teach all the limitation of the claims with the exception of the coupler being a Lange coupler.

Podell et al discloses in figure 1, a Lange coupler 10 comprising four ports 12 13 14 and 15 are the input, isolated, coupled and direct ports depending on the application.
One of ordinary skill in the art would have found it obvious to replace the general coupler of Tsai et al with the Lange coupler as taught by Podell et al.
The motivation for this modification would have been to provide the advantageous benefit of small size and simple design (column 2; lines1-2).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai et al US Patent 8,248,302 (of record) in view of  Willems US Patent 5,180,998  in further view of Greenway  US Patent 4,121,180(of record).
The above 35 U.S.C rejection discusses the Tsai et al  and Willems references.
Thus, Tsai et al in view of Willems is shown to teach all the limitation of the claims with the exception of the coupler being a hybrid transformer based coupler.
Greenway discloses in figure 4a, two transformer circuits 7 and 8 provide with four ports (isolated terminal A, coupled terminal B, output terminal C and input terminal D)
One of ordinary skill in the art would have found it obvious to replace the general coupler of Tsai et al with the Lange coupler as taught by Greenway.
The motivation for this modification would have been to provide the advantageous benefit a broadband coupler for which the coupling factor between the ports in not limited by the turns ratio of the transformers (column 1; line 35-39). 

Allowable Subject Matter
Claims 3  and  5  are allowed.

Claims 11, 12 and  14-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY E GLENN whose telephone number is (571)272-1761. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





July 29, 2022
/K.E.G/Examiner, Art Unit 2843                                                                                                                                                                                                        

/Samuel S Outten/Primary Examiner, Art Unit 2843